Hemingway, J. Upon the question of negligence, the jury found against the defendant. It is therefore obvious that the plaintiff was not prejudiced by any error in the admission or exclusion of evidence or in declaring the law to the jury pertinent to that issue.  Measure of damages for delay ot express company. As to the measure of plaintiff’s damages the court deA clared the law that if the defendant had no notice that the trees were shipped for delivery under sales theretofore made, the plaintiff could recover only the difference between their market value at the time and place when they ought to have been delivered and such value when they were delivered, and also any extra expense that he incurred in writing or telegraphing for the trees. This the appellant contends was error. He contends that he was entitled to recover the difference between the price for which he had contracted to sell the trees and their market value when and where they were delivered, although the defendant was not advised that they were shipped to complete contracts of sale theretofore made. It seems to be conceded that the rule announced by the court is correctly stated as applicable to contracts between natural persons, and to contracts of shipment by railroad companies ; but it is contended that a different rule applies to contracts of carriage by express companies. No authority is cited that sustains the distinction contended for, and we should be surprised to know that any existed. That the rule defining the duties of express companies under contracts of carriage differs from that applicable to primitive means of transportation, is doubtless true; that a delivery ■by an express company would be negligent for unreasouable delay which would display the greatest diligence of a stagecoach or might be more expeditious than a stage-coach ■could make by use of such diligence, is also true. But the difference is confined to the determination of the question of diligence or negligence, and does not affect the rule as to the measure of damages when negligence is proved. This rule is not affected by the character of the parties to the contract, but is uniform in its application whether the breach be committed by natural or artificial persons. It requires the party guilty of the breach to compensate the innocent party—to pay the damages which are the direct and immediate consequence of the breach, and are deemed to have been contemplated by the parties when they made the contract. 3 Suth. Dam., p. 216; W. U. Tel. Co. v. Short, 53 Ark., 443. The fact that the guilty party is a corporation, or that it is a natural person, would neither enlarge nor curtail the scope of damage within the contemplation of the parties as likely to arise from a breach of their contract. It cannot therefore affect the amount of such recovery. Upon the law and the undisputed facts the judgment was right, and will be affirmed.